DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.
Status of Claims
Claim 1 is pending in the application.  The previous rejection under 35 U.S.C. 103 has been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0263705) in view of Aoki (US 2006/0118529)
As Per Claim 1,  Kim discloses a tab forming apparatus in a tabbed electrode sheet producing apparatus [abstract] for moving, in one direction [Fig. 3], an original sheet [Fig. 3, #3] including an electrode portion [Fig. 3, #3] and an ear portion [refer to annotated Fig. 1, #A below], the tab forming apparatus comprising: 

    PNG
    media_image1.png
    741
    696
    media_image1.png
    Greyscale


wherein the electrode portion [Fig. 3, #3] is a portion of a long metal foil [Fig. 3, #3] to which an active material layer is applied along a longitudinal direction of the long metal foil [Par. 82, “…Foil forming the cathode sheet 3 and an active material coated on the foil…”]  and
 the ear portion [Fig. 1, #A] is a portion of the long metal foil to which the active material layer is not applied [Par. 80; “…the active material uncoated portion are easily cut…”; as clearly shown in the figure, the cathode coated portion (3) is cut from the uncoated portion, being the remainder of the sheet (A)  starting from the edge], and the ear portion is formed between the electrode portion [Fig. 1, #3] and a side end edge of the metal foil [Fig. 1, #B below].

    PNG
    media_image2.png
    741
    696
    media_image2.png
    Greyscale

Kim does not disclose an ear portion separating portion provided at a position above or below a moving plane on which the electrode portion moves, on a downstream side of an irradiation point of the laser beam applied to cut out the tab, so as to cause a non-zero take-up angle to occur at the irradiation point between the moving plane of the electrode portion and the ear portion that has been separated from the electrode portion while the tab is being cut out and from the ear portion with the laser beam; and
 an ear portion collection portion configured to collect the ear portion in synchronization with the movement of the original sheet, while applying tension to the ear portion from which the tab has been cut out with the laser beam.

Akoi discloses an ear portion separating portion [Fig. 1, #6] provided at a position above or below a moving plane on which the electrode portion moves [Par. 141; “…the scrap parts 13 are pressed on to the surface of the endless belt 40 by the pressurizing member 54 while the product parts 12 are sucked by the vacuum member 53….”], on a downstream side of an irradiation point of the laser beam applied [Fig. 7, #5], so as to cause a non-zero take-up angle to occur at the irradiation point between the moving plane of the electrode portion and the ear portion that has been separated from the electrode portion and the moving  plane [Par. 141; “…the scrap parts 13 are pressed on to the surface of the endless belt 40 by the pressurizing member 54 while the product parts 12 are sucked by the vacuum member 53….”]; and
 an ear portion collection portion [Fig. 7, #80] configured to collect the ear portion [Fig. 2, #13] in synchronization with the movement of the original sheet [Fig. 1, #11] while applying tension to the ear portion that has been separated from the electrode portion. [Par. 141; “…On the other hand, through the orbiting movements of the endless belt 40, scrap parts 13 remaining on the surface of the belt 40 are transported and collected by a collecting box 80…” & Claim 6, “…a tension adjusting means that adjusts tension of the endless belt…”]
Akoi discloses the benefits of the ear separating and collecting portion in that it easily separates and collects production parts and the scrap parts. [Par. 67]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the electrode sheet producing apparatus as taught by Kim in view of the ear separating and collecting portion as taught by Akoi to further include an ear portion separating portion 
Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered. The previous rejection under 35 U.S.C. 103 have been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761                    

/CHRISTOPHER M KOEHLER/
Primary Examiner, Art Unit 3726